Exhibit @NFX is periodically published to keep shareholders aware of current operating activities at Newfield.It may include estimates of expected production volumes, costs and expenses, recent changes to hedging positions and commodity pricing. April 22, 2009 This edition of @NFX includes: · 2009 FIRST QUARTER DRILLING ACTIVITY BY AREA · RECENT HIGHLIGHTS · OPERATIONAL SUMMARIES BY GEOGRAPHIC REGION · UPDATED TABLES DETAILING COMPLETE HEDGE POSITIONS First Quarter 2009 Drilling Activity* NFX Operated Non-Operated Gross Wells Dry Holes Mid-Continent 22 21 43 0 Rocky Mount. 41 3 44 0 Onshore GC 11 2 13 3 Gulf of Mexico 2 0 2 0 International 1 3 4 0 Total: 77 29 106 3 * Represents a 97% success rate KEY MESSAGES - We are on track to deliver on our 2009 production growth target.Our guidance continues to call for 6-10% production growth over 2008 levels. - Our capital budget of $1.45 billion DOES NOT incorporate the significant service cost reductions we are seeing today. - Our cash flow in 2009 is well insulated by our hedges.Our 2009-2010 hedges have a mark-to-market value of $1.2 billion, including the $200 million realized in the first quarter of 2009. - Our diversified portfolio is an asset today and we possess exceptional “optionality.” We are shifting capital to ensure that we are funding the best opportunities based on oil and gas prices, changes in service costs and market demand. Our largest areas of operation are substantially held by production, which allows us to determine the timing and pace of development. MID-CONTINENT Our fastest growing division over the last three years has been the Mid-Continent.
